Citation Nr: 0606275	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of left knee 
and leg abrasions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claim as not well 
grounded.  Thereafter, the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted on November 9, 2000, changing the standard for 
processing veterans' claims.  As a result, the RO re-
adjudicated the veteran's claim by way of a January 2004 
supplemental statement of the case (SSOC), denying the claim 
on the merits.  

This case was remanded by the Board in December 2004 for 
additional development.


FINDING OF FACT

The veteran's current left leg and left knee disabilities are 
not related to his military service.


CONCLUSION OF LAW

The veteran does not have left leg or left knee disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (2002); 38 C.F.R. §§3.102, 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers ongoing pain and 
swelling of the left knee as a result of an in-service knee 
injury.  The record shows he was injured in an altercation 
while in service in October 1964.  The veteran's service 
medical records (SMRs) show that he was dragged by an 
automobile and suffered, inter alia, multiple lacerations and 
abrasions about the left knee.  Treatment included surgical 
debridement of the abraded areas.  A November 1964 treatment 
summary shows the abraded areas were closed primarily with 
wire suture, and that, a month after the initial injury, the 
wounds had healed well, permitting discharge.  

The record shows the veteran underwent outpatient 
arthroscopic surgery in May 1988 for internal derangement of 
the left knee.  The post-operative diagnosis was torn medial 
meniscus of the left knee; Grade I chondromalacia of the 
patella, Grade I-II chondromalacia of the medial femoral 
condyle, Grade I chondromalacia of the medial tibial plateau; 
and mild synovitis of the left knee.  

A VA medical examination in October 2000, conducted by a 
physician's assistant and co-signed by a medical doctor, 
revealed that the veteran was not undergoing any current 
treatment for a left knee disability.  A left knee X-ray was 
normal, and range of motion was full, with pain expressed on 
full extension, but with no pain on full flexion.  The 
examiner opined that it was unlikely that the veteran had a 
continued left leg condition as a result of his 1964 in-
service leg injury, and that it was unlikely that the initial 
1964 injury could have led to the need for the May 1988 left 
knee surgery.  

The veteran submitted a July 2004, three-sentence statement 
attributed to L.L., M.D.  Dr. L. stated that, as the 
veteran's physician, she was very familiar with his current 
medical condition and his past medical history.  She stated 
that the veteran's left knee had limited motion, and that his 
left leg sometimes lost feeling from the hip to the toes.  
Dr. L. opined that this was as likely as not a result of the 
veteran's 1964 in-service accident and the subsequent 
treatment which resulted in damage to the sciatic nerve.

At an October 2004 hearing before the undersigned Veterans 
Law Judge, the veteran averred that during the 
hospitalization that followed his in-service knee injury, his 
sciatic nerve was speared by an injection in the buttocks.  

Of record are VA treatment records from the VA Medical Center 
(VAMC) in Louisville, Kentucky for the period October 2000 
through January 2004.  A February 2001 treatment report shows 
that the veteran complained of pain in the left knee, and 
that the knee and bottom of the left foot got numb from time 
to time.  A left knee X-ray was normal.  EMG did not show any 
evidence of neuropathy or root involvement.  A December 2002 
physical therapy consultation report found slightly decreased 
strength bilaterally in the legs, with pain, and also found 
that the veteran's subjective complaints did not match 
objective findings.  There is no evidence in the record of 
ongoing treatment of, or any current diagnosis of, a left 
knee disability.

The Board notes from the record that service connection for 
speared sciatic nerve was denied in an unappealed rating 
decision dated in June 2001.  Accordingly, the Board has no 
jurisdiction to adjudicate a claim for service connection for 
speared sciatic nerve.  Nevertheless, because the veteran 
raised the subject of a speared sciatic nerve in the context 
of his claim of service connection for residuals of left knee 
and leg abrasions, and in light of the opinion by Dr. L, the 
Board remanded to afford the veteran orthopedic and 
neurological examinations.  The examinations were ordered to 
assess the veteran's current disability status, and to 
provide an opinion as to the medical probabilities that any 
post-surgery treatment, such as an inadvertent spearing of 
the sciatic nerve, as described by the veteran, would have 
caused any currently diagnosed left knee or left leg 
disability.

At a June 2005 examination, the examiner conducted and 
reported on an extensive review of the veteran's history as 
regards his in-service injury and a post-service meniscus 
tear and subsequent meniscectomy in May 1988.  On 
examination, the examiner found no redness, warmth, pain, or 
swelling of the left knee.  There were three well-healed and 
nontender arthroscopic surgical scars on the left knee.  The 
veteran had full range of motion of the left knee (zero 
degrees extension to 140 degrees flexion) without pain.  
Repetitive movement of the left knee did not change the range 
of motion or cause pain, weakness, fatigability, lack of 
endurance, or incoordination.  There was mild popping and 
crepitus of the left knee.  Ligaments were stable without 
laxity.  Weight bearing, gait, and posture were normal.  

The examiner diagnosed left knee meniscus tear, status post 
meniscectomy with continued left knee pain.  Knee x-rays 
showed minimal bilateral degenerative joint disease (DJD) and 
no fractures.  X-rays also revealed bulging disc at L4-L5.  
The examiner opined that it is less likely as not that the 
injuries sustained in 1964 gave rise to any current left knee 
pain.  In support of this conclusion, the examiner noted 
that, if the veteran had suffered a torn meniscus, torn 
ligament, or torn tendon in 1964, he would have had such pain 
or knee problems that he would have required surgical 
intervention before 1988.  The examiner also reasoned that, 
if the veteran had suffered a severe enough traumatic injury 
to have caused degenerative joint disease, it would have 
shown up on current x-rays in just the left knee, and not in 
both knees, as was the case.  

Neurologically, the examiner also opined that it was less 
than likely that any inadvertent spearing of the sciatic 
nerve was causing any current left leg disability.  The 
examiner's rationale in support of this conclusion was that, 
given the veteran's history of L4-L5 bulging disc, it is more 
likely that it is this disc disease that is giving rise to 
the symptoms of sharp, stabbing, radiating pain into the leg, 
which would be a very common symptom of bulging disc.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, there is medical evidence of a current disability of 
the left knee, and there is medical evidence of an in-service 
injury to the left knee.  However, there is no convincing 
medical evidence of a nexus between the current disability 
and the in-service injury.  The June 2005 VA examiner 
unequivocally attributed the veteran's current left knee 
disability to a post-service meniscus tear, and further 
explained how that meniscus tear is not likely related to his 
in-service injury.  The examiner also provided rationale as 
to why the veteran's bulging disc at L4-L5, and not the 
averred sciatic nerve spearing, is the likely cause of the 
veteran's leg symptoms.  

The Board has considered the statement attributed to Dr. L., 
but finds the June 2005 VA examiner's medical opinion more 
persuasive than that of Dr. L. for two reasons.  First, the 
VA examiner's opinions and conclusions are supported by 
clinical evidence and a detailed rationale, whereas Dr. L.'s 
three-sentence statement is conclusory and is devoid of any 
supporting objective evidence or rationale.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  Next, Dr. L. 
stated that the veteran's left knee had limited motion.  
Again, there was no other information or rationale provided.  
On the other hand, the detailed examination of the June 2005 
VA examiner reported that the veteran had full range of 
motion of the knee (zero to 140 degrees), without pain.  
Other treatment notes and examinations, including the October 
2000 VA examination noted above, have reported that the 
veteran had full range of motion of the left knee.  The 
statement attributed to Dr. L. is simply not as convincing as 
the other evidence of record.  The Board therefore affords it 
less evidentiary weight.

The veteran testified at his hearing that he believes that 
his left knee disability is attributable to his in-service 
injury and, perhaps, to the averred spearing of his sciatic 
nerve while being treated for this injury.  However there is 
no evidence of record to indicate that the veteran has the 
requisite specialized education, training, and experience to 
qualify him to render medical opinion.  Thus, while the 
veteran is competent as a layperson to describe the symptoms 
of he experiences, he is not competent to provide medical 
opinion as to their etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1). 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's current left 
knee disability is not traceable to disease or injury 
incurred in or aggravated during active military service.

As noted above, the VCAA was signed into law during the 
pendency of this claim, changing the standard for processing 
veterans' claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, and in a follow-up notification dated in January 2005.  
(Although the notice required by the VCAA was not provided 
until after the RO's initial adjudication of the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the its reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations that specifically addressed the medical 
questions presented by his claim.  VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to service connection for residuals of left knee 
and leg abrasions is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


